USDC IN/ND case 2:19-cr-00074-TLS-APR document 64 filed 04/23/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA

                       v.                             CAUSE NO.: 2:19-CR-74-3-TLS-APR

 DENZEL DAVIS


                                   OPINION AND ORDER

       This matter is before the Court on Defendant Denzel Davis’ Emergency Motion for

Release on Pandemic/Health Grounds [ECF No. 55], filed on April 16, 2020. For the reasons

stated below, the Defendant’s request is DENIED without prejudice.

                                        BACKGROUND

       On June 10, 2019, the Government filed a Criminal Complaint [ECF No. 1] alleging that

Defendant Davis committed the offense of possession with intent to deliver 500 grams or more

of a substance containing methamphetamine. See Criminal Compl., ECF No. 1; Arrest Warrant,

ECF No. 2; see also 21 U.S.C. § 841(a), (b)(1)(B)(viii).

       On June 13, 2019, Judge Rodovich conducted a Probable Cause and Detention Hearing

[ECF No. 11]. Defendant Davis stipulated to detention but reserved his right to later request a

hearing should circumstances change. See Detention Hearing & Probable Cause Hearing, ECF

No. 11. As such, Judge Rodovich ordered that Defendant Davis be held without bond pending

trial. See Order of Detention, ECF No. 12.

       On June 20, 2019, the Grand Jury indicted Defendant Davis with conspiracy to possess

with intent to distribute 500 grams or more of a mixture and substance containing a detectable

amount of methamphetamine (Count I); attempted possession with intent to distribute five

hundred (500) grams or more of a mixture and substance containing a detectable amount of
USDC IN/ND case 2:19-cr-00074-TLS-APR document 64 filed 04/23/20 page 2 of 5


methamphetamine (Count II); and possession with intent to distribute five hundred (500) grams

or more of a mixture and substance containing a detectable amount of methamphetamine (Count

III). See Indictment, ECF No. 14; see also 21 U.S.C. §§ 841(a)(1), (b)(1)(A). A Superseding

Indictment [ECF No. 38] was returned on February 21, 2020.

       On March 13, 2020, Defendant Davis entered into a plea agreement in which he agreed to

plead guilty to all three counts. Plea Agreement, pp. 4–7, ECF No. 50. On March 17, 2020, this

matter was referred to Judge Rodovich for a change of plea hearing. See Order, ECF No. 51.

However, this change of plea hearing has yet to be conducted.

       On April 16, 2020, Defendant Davis filed the instant Emergency Motion for Release on

Pandemic/Health Grounds [ECF No. 55]. In relevant part, Defendant Davis argues that he should

be released from pretrial detention due to the ongoing COVID-19 pandemic. See Def.’s Mot. at

3–8, ECF No. 55. Specifically, Defendant Davis avers that he has asthma and high blood

pressure and is especially vulnerable to COVID-19. Id. at 2. Defendant Davis requests that he be

released from pretrial detention and monitored through GPS-location equipment. Id.

       On April 20, 2020, the Government filed a Response [ECF No. 61]. In pertinent part, the

Government argues that (1) Defendant Davis is a flight risk and a danger to the community and

(2) is not entitled to temporary release. See Response at 5–9, ECF No. 61. Regarding the latter

argument, the Government argues that Defendant Davis is a young male who is in excellent

physical health. This matter is ripe for ruling without further briefing.

                                            ANALYSIS

       Defendant Davis’ request for pretrial release is denied. When a person has been detained

before trial pursuant to 18 U.S.C. § 3142(e), the Court “may, by subsequent order, permit the

temporary release of the person, in the custody of a United States marshal or another appropriate
                                                 2
USDC IN/ND case 2:19-cr-00074-TLS-APR document 64 filed 04/23/20 page 3 of 5


person, to the extent that the judicial officer determines such release to be necessary for

preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). In

making this determination, factors the district court may consider include “(1) the original

grounds for the defendant’s pretrial detention, (2) the specificity of the defendant’s stated

COVID-19 concerns, (3) the extent to which the proposed release plan is tailored to mitigate or

exacerbate other COVID-19 risks to the defendant, and (4) the likelihood that the defendant’s

proposed release would increase COVID-19 risks to others.” United States v. Hamlin, No. 17-cr-

175, 2020 WL 1703848, at *5 (E.D. Wis. Apr. 8, 2020) (quoting United States v. Clark, No. 19-

40068-01, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020)). The Court is not required to weigh

these factors equally. Id. Whether to grant relief pursuant to 18 U.S.C. § 3142(i) is left to the

sound discretion of the district court. See, e.g., United States v. Dillard, No. 1:19-00362, 2020

WL 1697243, at *2 (S.D. Ind. Apr. 7, 2020).

       The Court finds that the first factor weighs heavily against release. Although the

Defendant consented to pretrial detention, Defendant Davis is charged with conspiracy to

possess with intent to distribute 500 grams or more of a mixture and substance containing a

detectable amount of methamphetamine (Count I); attempted possession with intent to distribute

five hundred (500) grams or more of a mixture and substance containing a detectable amount of

methamphetamine (Count II); and possession with intent to distribute five hundred (500) grams

or more of a mixture and substance containing a detectable amount of methamphetamine (Count

III). See Indictment, ECF No. 14. These are serious crimes which represent a danger to the

community. See 18 U.S.C. § 3142(g)(1). Furthermore, the Court finds that Defendant Davis has

an increased incentive to evade the jurisdiction because he has entered into a plea agreement as

to these charges. See Plea Agreement at 4–7, ECF No. 50.
                                               3
USDC IN/ND case 2:19-cr-00074-TLS-APR document 64 filed 04/23/20 page 4 of 5


        The second factor also weighs against release. The Defendant argues that the COVID-19

pandemic “poses a direct risk to Denzel Davis that is far greater if he continues to be detained

during this public health crisis. Denzel Davis is vulnerable because he has asthma and high blood

pressure.” Def.’s Mot. at 5, ECF No. 55. However, the Defendant has not provided any evidence

to support his medical claims. The Government, by contrast, argues that the Defendant is a

healthy young male who is not at unique risk to the COVID-19 pandemic. The Court, after a

review of sealed filings including a Pretrial Services Report, agrees with the Government and

finds that the second factor weighs against release. See Hamlin, 2020 WL 1703848, at *6 (“[T]he

defendant may be at a higher risk than a thirty-year-old with no underlying health problems,

[but] it is not clear that he is at a significantly greater risk for severe illness if infected, compared

to someone who is older or someone with severe illness or comprised immunity.”); Dillard, 2020

WL 1697243, at *2 (“[D]espite having high blood pressure and childhood asthma, Dillard

recently reported to the probation officer that he was ‘in good health with no serious ailments or

surgeries in his life.’ Dillard’s circumstances have not changed to an extent that would warrant

his release from detention.”); see also United States v. Howard, No. 1:19-cr-00255, 2020 WL

1599693, at *2 (S.D. Ind. Apr. 1, 2020) (“The Probation Office’s limited resources should be

reserved for the release of those in pretrial detainment whose circumstances have truly

changed—such as those who are elderly or at high risk for the virus.”).

        Because the first and second factors weigh strongly against release, the Court will not

address any dispute regarding the third and fourth factors. Thus, as applied to Defendant Davis,

the Court finds that the COVID-19 pandemic is not a “compelling reason” for temporary release.

18 U.S.C. § 3142(i).


                                                    4
USDC IN/ND case 2:19-cr-00074-TLS-APR document 64 filed 04/23/20 page 5 of 5


                                        CONCLUSION

       For the reasons stated above, the Defendant’s Emergency Motion for Release on

Pandemic/Health Grounds [ECF No. 55] is DENIED without prejudice. The Defendant has leave

of court to refile an emergency motion should health circumstances involving the individual

Defendant or the specific detention facility in which the Defendant is being held deteriorate due

to the advance of COVID-19 in the community.

       SO ORDERED on April 23, 2020.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                5
